Citation Nr: 1000995	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-34 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's previously denied service connection claim for 
hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to April 1972.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2007 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.	In an unappealed June 2004 rating decision, the RO denied 
the Veteran's service connection claim for hearing loss.

2.	In September 2006, the Veteran filed a claim to reopen his 
service connection claim for hearing loss.

3.	In the May 2007 rating decision on appeal, the RO denied 
the Veteran's service connection claim for hearing loss.    

4.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for hearing loss.     


CONCLUSIONS OF LAW

1.	A June 2004 RO rating decision that denied the Veteran's 
service connection claim for hearing loss is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).   

2.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
to the Veteran dated in November 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In this letter, VA informed the 
Veteran of the elements of his claim to reopen, and of the 
evidence necessary to substantiate the claim.  See Kent v. 
Nicholson, 20 Vet. App 1 (2006) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claim.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And VA notified the Veteran prior to the May 
2007 decision that denied his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  VA obtained medical records relevant to 
this appeal.  And VA provided the Veteran with a compensation 
medical examination.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Claim to Reopen the Claim for Service Connection

In a June 2004 rating decision, the RO denied the Veteran's 
claim for service connection for hearing loss.  The Veteran 
did not appeal that decision.  Thus, the June 2004 rating 
decision became final.  See 38 U.S.C.A. § 7105(c). 

The Veteran attempted to reopen his service connection claim 
in September 2006.  In the May 2007 rating decision on 
appeal, the RO addressed the Veteran's underlying service 
connection claim, rather than the claim to reopen that claim.  
Nevertheless, the RO found service connection unwarranted as 
the evidence of record indicated that the Veteran did not 
have a hearing loss disability under VA guidelines.  See 
38 C.F.R. § 3.385.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the Veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final June 2004 rating decision which 
denied the Veteran's service connection claim for hearing 
loss.     

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final June 2004 rating decision 
with the evidence obtained since then.  

At the time of the June 2004 rating decision, the record 
contained statements from the Veteran alleging that his 
hearing loss related to his service in the U.S. Navy, and 
service treatment records which are negative for a hearing 
disorder.  

The evidence in June 2004 did not indicate that the Veteran 
had a current hearing loss disorder or experienced an injury 
in service that would have led to such a disorder.  See 
38 C.F.R. § 3.303.  As such, the RO denied the Veteran's 
claim.  Again, that June 2004 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final June 2004 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran, records from the Social Security 
Administration which are negative for a hearing loss 
disorder, VA treatment records indicating April 2005 and 
September 2006 evaluation for hearing loss, and a November 
2006 VA compensation examination report, which indicates that 
the Veteran does not have a hearing loss disability under 
38 C.F.R. § 3.385 (2009) (a hearing disability will be 
determined where any of the following threshold measures has 
been found:  where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent).          

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the June 2004 final 
rating decision.  But the Board finds that none of this new 
evidence is material.  None of the evidence relates to the 
central unestablished fact necessary to substantiate the 
Veteran's service connection claim here - that the Veteran 
has a current hearing loss disorder.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim).  

Accordingly, the claim to reopen the service connection claim 
for hearing loss is denied.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that it has reviewed the Veteran's statements 
here.  While his statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

New and material evidence to reopen the Veteran's service 
connection claim for hearing loss has not been received, and 
the appeal is denied.    



____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


